DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 5, 12, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genba (US 5168384).

    PNG
    media_image1.png
    384
    988
    media_image1.png
    Greyscale

Regard to claims 5 and 12, Genba discloses a display panel comprises a flexible substrate [with each of IC units 15 through 17 is formed by a TAB (Tape Automated Bonding) method] and a display device layer 11, wherein the display device layer is disposed on the flexible substrate and corresponds a display region, and a bending region is bent to one side of the flexible substrate facing away the display device layer, wherein the flexible substrate comprises: 
a display region [a liquid crystal display panel 11]; 
a plurality of bending regions [on each of IC units 15 through 17 is formed by a TAB], 

each of the plurality of bending regions is independent of each other and disposed at an edge of the display region, and each of the plurality of bending regions is bent to a back side of the flexible substrate; and a plurality of groups of solder pads, 
each of the plurality of the groups of solder pads is respectively disposed in the corresponding bending regions, and one end of each of the plurality of the groups of solder pads is electrically connected to traces of a functional layer disposed in the display region and the other end thereof is electrically connected to a driving circuit unit [each of IC units 15 through 17 is formed by a TAB (Tape Automated Bonding) method. The IC unit 15 is electrically connected to the column electrode terminals 22 of the liquid crystal display panel 11, and the IC units 16 and 17 are electrically connected to the row electrode terminals 23, 23 of the liquid crystal display panel 11, respectively by coupling means such as conductive adhesive agent or soldering, etc. It is recommended to use the conductive adhesive agent which is formed by dispersing connecting particles consisted of conductive particles or non-conductive particles covering conductive particles with "hot melt" type insulating film in "hot melt" type insulative adhesive agent, so as to bring electrical conductivity in the thickness direction thereof in the bonded condition (col. 4 lines 5-21)].  

Regard to claim 14, Genba discloses the display panel, wherein the display device layer comprises a liquid crystal layer and a color film substrate, and the liquid crystal layer is disposed between the color film substrate and the flexible substrate [The liquid crystal display panel 11 for displaying information such as images, etc. with color, is provide with transparent column electrodes and transparent row electrodes respectively mounted on opposing surfaces of a pair of upper and lower glass substrates 20, 21 so as to be opposed to each other in a matrix fashion, and liquid crystal which is sealed between the pair of opposed glass substrates 20, 21. In this liquid crystal display panel 11, a number of intersections  which the column electrodes and the row electrodes are crossed with a gap therebetween are picture elements, respectively and color filters of red, green, and blue are arranged to oppose to each of picture elements (col. 3 lines 15-29)].


Regard to claim 18, Genba discloses the display panel, wherein the flexible substrate comprises a first group of solder pads, a second group of solder pads, and a third group of solder pads, wherein the first group of solder pads is disposed in the first bending region, the second group of solder pads is disposed in the second bending region, and the third group of solder pads is disposed in the third bending region.  

2.	Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 20170168463).

    PNG
    media_image2.png
    546
    689
    media_image2.png
    Greyscale

Regard to claim 1, Hong et al. disclose a flexible substrate comprising: 
a display region [a display area 806]; 
a first bending region [a first arm 830], 
a second bending region [a second arm 832], and 
a third bending region [a third arm 834] being independent of each other, 
wherein 
the first bending region, the second bending region, and the third bending region are bent to a back side of the flexible substrate (see Fig. 11B), 
the first bending region, the second bending region, and the third bending region are disposed at a first edge of the display region [that is a border area 808], 
the first bending region and the third bending region are respectively disposed at two sides of the second bending region, 
the first bending region and the second bending region form an acute included angle, 
the third bending region and the second bending region form an acute included angle, 
the first edge of the display region has two symmetrical corner regions and an intermediate region is disposed between the two corner regions, 
the first bending region and the third region are respectively disposed at the corner regions, and 
the second bending region is disposed in the intermediate region; and 
a first group of solder pads, a second group of solder pads, and a third group of solder pads [The connection pads 528/828 may be configured to couple to a connection portion of an arm of a multiple-arm flexible circuit board (e.g., a flexible substrate circuit board, flexible ribbon circuit board, flexible film circuit board).  Coupling may be achieved using, for example, anisotropic solder or solder preforms that permit a high density of connections [0079]], 
wherein 
the first group of solder pads is disposed in the first bending region, 
the second group of solder pads is disposed in the second bending region, 
the third group of solder pads is disposed in the third bending region, and 
one end of each of the first group, the second group, and the third group of solder pads is electrically connected to traces of a functional layer disposed in the display region and the other end thereof is electrically connected to a driving circuit unit [a display driver 807].  

Regard to claim 2, Hong et al. disclose the flexible substrate, wherein the first bending region and the third bending region are symmetrically disposed with respect to the second bending region which acts as an axis of symmetry.  
A majority of the plurality of connection pads may couple to column driver lines, while other ones of the plurality of connection pads may couple, for example, to row driver lines, power lines, and/or round lines (not shown) [0067]. The border area may provide for the functions used by the display panel including, for example, distribution of transmission lines (e.g., control lines, display driver lines, power lines, and/or ground lines), on-glass circuitry, and seal borders may be accommodated in the border area 308.  Within the border area there may be driver circuits for the rows of the display.  Within the border area there may also be circuit traces (e.g., conductive interconnects, contact metal) coupled to each of the columns and rows of the display area.  Accordingly, the border area may include transmission lines (e.g., control lines, display driver lines, power lines, and/or ground lines) and/or active peripheral circuits (e.g., driver circuits) [0068]].  
Regard to claim 4, Hong et al. disclose the flexible substrate, wherein the first group of solder pads is electrically connected to a first power line and a first metal trace disposed in the display region, the second group of solder pads is electrically connected to a second metal trace disposed in the display region, and the third group of solder pads is electrically connected to a second power line and a third metal trace disposed in the display region [in the paragraphs [0067]-[0068] as above claim 3].  

Regard to claims 5 and 12, Hong et al. disclose a display panel comprises a flexible substrate and a display device layer, wherein the display device layer is disposed on the flexible substrate and corresponds a display region, and a bending region is bent to one side of the flexible substrate facing away the display device layer, wherein the flexible substrate comprises: 
a display region [a display area 806]; 
a plurality of bending regions [first, second and third arms 830/832/834], 
wherein 
each of the plurality of bending regions is independent of each other and disposed at an edge of the display region, and each of the plurality of bending regions is bent to a back side of the flexible substrate; and a plurality of groups of solder pads [in the paragraph [0079]as above claim 1], 
each of the plurality of the groups of solder pads is respectively disposed in the corresponding bending regions, and one end of each of the plurality of the groups of solder pads is electrically connected to traces of a functional layer disposed in the display region and the other end thereof is electrically connected to a driving circuit unit

Regard to claims 6 and 15, Hong et al. disclose the display panel, wherein the flexible substrate comprises a first bending region, a second bending region, and a third bending region, the first bending region, the second bending region, and the third bending region are disposed at a first edge of the display region, the first bending region and the third bending region are respectively disposed at two sides of the second bending region, the first bending region and the second bending region form an acute included angle, and the third bending region and the second bending region form an acute included angle.  

Regard to claims 7 and 16, Hong et al. disclose the display panel, wherein the first bending region and the third bending region are symmetrically disposed with respect to the second bending region which acts as an axis of symmetry.  

Regard to claims 8 and 17, Hong et al. disclose the flexible substrate, wherein the first edge of the display region has two symmetrical corner regions and an intermediate region is disposed between the two corner regions, the first bending region and the third bending region are respectively disposed at the corner regions, and the second bending region is disposed in the intermediate region.  

Regard to claims 9 and 18, Hong et al. disclose the flexible substrate, wherein the flexible substrate comprises a first group of solder pads, a second group of solder pads, .  

Regard to claims 10 and 19, Hong et al. disclose the flexible substrate, wherein the first group of solder pads is electrically connected to a first power line disposed in the display region, the second group of solder pads is electrically connected to a first metal trace disposed in the display region, and the third group of solder pads is electrically connected to a second power line disposed in the display region [in the paragraphs [0067]-[0068] as above claim 3].  

Regard to claims 11 and 20, Hong et al. disclose the flexible substrate, wherein the first group of solder pads is connected to a first power line and a first metal trace disposed in the display region, the second group of solder pads is electrically connected to a second metal trace disposed in the display region, and the third group of solder pads is connected to a the second power line and a third metal trace disposed in the display region [in the paragraphs [0067]-[0068] as above claim 3].  

Regard to claim 13, Hong et al. disclose the display panel, wherein the display device layer comprises an organic light-emitting layer and a packaging layer, and the organic light-emitting layer is disposed between the packing layer and the flexible substrate [A display area 306 may include pixels (e.g., light emitting active pixel circuits) that are active.  In one aspect, all of the display area 306 includes pixels that are active.  A display area 306 in which all of the display area 306 include pixels that are active may be referred to herein as an active display area.  The pixels may fabricated on, in, and/or above the substrate 302 and upper layers 304.  The display area 306 may be round.  The display area 306 may be centered within the display panel 300.  The type of display located in the display area 306 may be fabricated, for example, as a liquid crystal display (backlit, transmissive) or a top emitting organic light emitting diode (OLED) display [0064] or [0078]].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Imayama et al. (US 20050062898) in view of Genba (US 5168384).

    PNG
    media_image3.png
    538
    628
    media_image3.png
    Greyscale
          
    PNG
    media_image4.png
    457
    570
    media_image4.png
    Greyscale

Regard claims 5 and 12, Imayama et al. disclose a display panel comprises a flexible substrate [a tape carrier package TCP or a flexible printed circuit board FPC] and a display device layer [a liquid crystal display device], wherein the display device layer is disposed on the flexible substrate and corresponds a display region, and a bending region is bent to one side of the flexible substrate facing away the display device layer, wherein the flexible substrate comprises: 
a display region [a display part AR]; 
a plurality of bending regions [in a tape carrier package TCP or a flexible printed circuit board FPC that is GFPC], 
wherein 
each of the plurality of bending regions is independent of each other and disposed at an edge of the display region, and each of the plurality of bending regions is bent to a back side of the flexible substrate; and a plurality of groups of connecting terminals Tg or Td
each of the plurality of the groups of connecting terminals Tg or Td is respectively disposed in the corresponding bending regions, and one end of each of the plurality of the groups of connecting terminals Tg or Td is electrically connected to traces of a functional layer disposed in the display region and the other end thereof is electrically connected to a driving circuit unit.  
Regard claim 14, Imayama et al. disclose the display panel, wherein the display device layer comprises a liquid crystal layer and a color film substrate [a color filter CF is formed on a substrate GLS2 which is opposed to the substrate GLS1 to seal the liquid crystal LC [0061]], and the liquid crystal layer is disposed between the color film substrate and the flexible substrate.  
Regard claim 16, Imayama et al. disclose the display panel, wherein the first bending region and the third bending region are symmetrically disposed with respect to the second bending region which acts as an axis of symmetry (see Fig. 5 above).  

Regard claim 17, Imayama et al. disclose the display panel, wherein the first edge of the display region has two symmetrical corner regions and an intermediate region is disposed between the two corner regions, the first bending region and the third region are respectively disposed at the corner regions, and the second bending region is disposed in the intermediate region (see Fig. 5 above).  

Regard claim 18, Imayama et al. disclose the display panel, wherein the flexible substrate comprises a first group of connecting terminals Tg, a second group of connecting terminals Td, and a third group of connecting terminals Tg, wherein the first group of connecting terminals Td is disposed in the first bending region GFPC, the second group of connecting terminals Td is disposed in the second bending region TCP, and the third group of connecting terminals Tg is disposed in the third bending region GFPC (see Fig. 4).  

Regard claim 19, Imayama et al. disclose the flexible substrate, wherein the first group of connecting terminals Tg is electrically connected to a first power line disposed in connecting terminals Td is electrically connected to a first metal trace disposed in the display region, and the third group of connecting terminals Tg is electrically connected to a second power line disposed in the display region.  

Regard claim 20, Imayama et al. disclose the flexible substrate, wherein the first group of connecting terminals Tg is connected to a first power line and a first metal trace disposed in the display region, the second group of connecting terminals Td is electrically connected to a second metal trace disposed in the display region, and the third group of connecting terminals Tg is connected to a the second power line and a third metal trace disposed in the display region.  

However, Imayama et al. fail to disclose the group of connecting terminals Tg or Tg including solder pads; that is the flexible substrate comprising a plurality of groups of solder pads, wherein each of the plurality of the groups of solder pads is respectively disposed in the corresponding bending regions, and one end of each of the plurality of the groups of solder pads is electrically connected to traces of a functional layer disposed in the display region and the other end thereof is electrically connected to a driving circuit unit with the features of claims 9-10 and 17-18.

    PNG
    media_image1.png
    384
    988
    media_image1.png
    Greyscale

Genba teaches the flexible substrate comprising a first group of solder pads, a second group of solder pads, and a third group of solder pads, wherein the first group of solder pads is disposed in the first bending region, the second group of solder pads is disposed in the second bending region, the third group of solder pads is disposed in the third bending region, and one end of each of the first group, the second group, and the each of IC units 15 through 17 is formed by a TAB (Tape Automated Bonding) method. The IC unit 15 is electrically connected to the column electrode terminals 22 of the liquid crystal display panel 11, and the IC units 16 and 17 are electrically connected to the row electrode terminals 23, 23 of the liquid crystal display panel 11, respectively by coupling means such as conductive adhesive agent or soldering, etc. It is recommended to use the conductive adhesive agent which is formed by dispersing connecting particles consisted of conductive particles or non-conductive particles covering conductive particles with "hot melt" type insulating film in "hot melt" type insulative adhesive agent, so as to bring electrical conductivity in the thickness direction thereof in the bonded condition (col. 4 lines 5-21)].
Yokajty teaches the flexible substrate comprising group of solder pads, wherein the group of solder pads is disposed in the bending region to align and connect neighboring solder pads by deflecting in the width direction near the opposing notches of a flexible circuits and inserting the flexible circuit through, between tabs for holding a printed circuit (ABSTRACT: PROBLEM TO BE SOLVED).  It is obvious to apply to a first group of solder pads, a second group of solder pads, and a third group of solder pads, wherein the first group of solder pads is disposed in the first bending region, the second group of solder pads is disposed in the second bending region, the third group of solder pads is disposed in the third bending region.

Regard to claims 9-10 and 17-18, Genba or Yokajty also teaches the flexible substrate comprising a plurality of groups of solder pads, wherein each of the plurality of the groups of solder pads is respectively disposed in the corresponding bending regions, and one end of each of the plurality of the groups of solder pads is electrically connected to traces of a functional layer disposed in the display region and the other end thereof is electrically connected to a driving circuit unit, wherein the flexible substrate comprises a first group of solder pads, a second group of solder pads, and a third group of solder pads, wherein the first group of solder pads is disposed in the first bending region, the second group of solder pads is disposed in the second bending region, and the third group of solder pads is disposed in the third bending region.  
for bringing electrical conductivity in the thickness direction thereof in the bonded condition (col. 4 lines 17-19) as Genba taught or for aligning and connecting neighboring solder pads by deflecting in the width direction near the opposing notches of a flexible circuits and inserting the flexible circuit through, between tabs for holding a printed circuit (ABSTRACT: PROBLEM TO BE SOLVED) as Yokajty taught.

Claims 1-2, 5-9, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki et al. (US 20170351019) in view of Genba (US 5168384) [or Yokajty (JP 10065303)].

    PNG
    media_image5.png
    456
    1272
    media_image5.png
    Greyscale

Regard to claim 1, Kadowaki et al. disclose a flexible substrate, comprising: 
a display region [a liquid crystal display device 210 with the touch panel 28 and a touch panel flexible circuit boards 29, which are each as a whole folded in substantially U shape, with one end connected to the cut-off edges 28a of the touch panel 28. To the cut-off edges 28a, one ends of touch panel flexible circuit boards 29 for transmitting various signals for position detection are connected, and the cut-off edges 28a are provided with terminal portions for connection with terminal portions on the touch panel flexible circuit boards 29 side [0073]]; 
a first bending region, 
a second bending region, and 
a third bending region being independent of each other, 
wherein 
the first bending region, the second bending region, and the third bending region are bent to a back side of the flexible substrate (see Fig. 12), 
the first bending region, the second bending region, and the third bending region are disposed at a first edge of the display region, 
the first bending region and the third bending region are respectively disposed at two sides of the second bending region, 
the first bending region and the second bending region form an acute included angle (see Fig. 9), 
the third bending region and the second bending region form an acute included angle (see Fig. 9), 
the first edge of the display region has two symmetrical corner regions and an intermediate region is disposed between the two corner regions (see Fig. 9), 
the first bending region and the third region are respectively disposed at the corner regions, and 
the second bending region is disposed in the intermediate region; and 
a first group of terminal portions, a second group of terminal portions, and a third group of terminal portions, 
wherein 
the first group of terminal portions is disposed in the first bending region, 
the second group of terminal portions is disposed in the second bending region, 
the third group of terminal portions is disposed in the third bending region, and 
one end of each of the first group, the second group, and the third group of terminal portions is electrically connected to traces of a functional layer disposed in the display region and the other end thereof is electrically connected the touch panel flexible circuit boards 29 are each as a whole folded in substantially U shape, with one end connected to the cut-off edges 28a of the touch panel 28, and the other end connected to a control board (touch panel control board) 221 disposed on the lower side of the backlight unit 212.  Various signals output from the control board 221 are transmitted via the touch panel flexible circuit boards 29 to the touch panel 28 in order to implement control concerning user input position detection [0073]].
Regard to claims 5 and 12, Kadowaki et al. disclose a display panel [a liquid crystal display device 210] comprises a flexible substrate [a touch panel flexible circuit boards 29] and a display device layer [a liquid crystal panel 211 and a touch panel 28], wherein the display device layer 211/28 is disposed on the flexible substrate 29 and corresponds a display region, and a bending region is bent to one side of the flexible substrate facing away the display device layer, wherein the flexible substrate comprises: 
a display region; 
a plurality of bending regions, 
wherein 
each of the plurality of bending regions is independent of each other and disposed at an edge of the display region, and each of the plurality of bending regions is bent to a back side of the flexible substrate; 
a plurality of groups of solder pads, wherein each of the plurality of the groups of terminal portions is respectively disposed in the corresponding bending regions, and one end of each of the plurality of the groups of terminal portions is electrically connected to traces of a functional layer disposed in the display region and the other end thereof is electrically connected to a driving circuit unit.  

However, Kadowaki et al. fail to disclose the groups of terminal portions including the group of solder pads; that is the flexible substrate comprising a first group of solder pads, a second group of solder pads, and a third group of solder pads, wherein the first group of solder pads is disposed in the first bending region, the second group of solder pads is disposed in the second bending region, the third group of solder pads is disposed in the third bending region, and one end of each of the first group, the second 

Genba teaches the flexible substrate comprising a first group of solder pads, a second group of solder pads, and a third group of solder pads, wherein the first group of solder pads is disposed in the first bending region, the second group of solder pads is disposed in the second bending region, the third group of solder pads is disposed in the third bending region, and one end of each of the first group, the second group, and the third group of solder pads is electrically connected to traces of a functional layer disposed in the display region and the other end thereof is electrically connected to a driving circuit unit [each of IC units 15 through 17 is formed by a TAB (Tape Automated Bonding) method. The IC unit 15 is electrically connected to the column electrode terminals 22 of the liquid crystal display panel 11, and the IC units 16 and 17 are electrically connected to the row electrode terminals 23, 23 of the liquid crystal display panel 11, respectively by coupling means such as conductive adhesive agent or soldering, etc. It is recommended to use the conductive adhesive agent which is formed by dispersing connecting particles consisted of conductive particles or non-conductive particles covering conductive particles with "hot melt" type insulating film in "hot melt" type insulative adhesive agent, so as to bring electrical conductivity in the thickness direction thereof in the bonded condition (col. 4 lines 5-21)].
Yokajty teaches the flexible substrate comprising group of solder pads, wherein the group of solder pads is disposed in the bending region to align and connect neighboring solder pads by deflecting in the width direction near the opposing notches of a flexible circuits and inserting the flexible circuit through, between tabs for holding a printed circuit (ABSTRACT: PROBLEM TO BE SOLVED).  It is obvious to apply to a first group of solder pads, a second group of solder pads, and a third group of solder pads, 

Regard to claims 9-10 and 17-18, Genba or Yokajty also teaches the flexible substrate comprising a plurality of groups of solder pads, wherein each of the plurality of the groups of solder pads is respectively disposed in the corresponding bending regions, and one end of each of the plurality of the groups of solder pads is electrically connected to traces of a functional layer disposed in the display region and the other end thereof is electrically connected to a driving circuit unit, wherein the flexible substrate comprises a first group of solder pads, a second group of solder pads, and a third group of solder pads, wherein the first group of solder pads is disposed in the first bending region, the second group of solder pads is disposed in the second bending region, and the third group of solder pads is disposed in the third bending region.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Kadowaki et al. disclosed with the flexible substrate comprising a first group of solder pads, a second group of solder pads, and a third group of solder pads, wherein the first group of solder pads is disposed in the first bending region, the second group of solder pads is disposed in the second bending region, the third group of solder pads is disposed in the third bending region, and one end of each of the first group, the second group, and the third group of solder pads is electrically connected to traces of a functional layer disposed in the display region and the other end thereof is electrically connected to a driving circuit unit for bringing electrical conductivity in the thickness direction thereof in the bonded condition (col. 4 lines 17-19) as Genba taught or for aligning and connecting neighboring solder pads by deflecting in the width direction near the opposing notches of a flexible circuits and inserting the flexible circuit through, between tabs for holding a printed circuit (ABSTRACT: PROBLEM TO BE SOLVED) as Yokajty taught.



Regard to claim 14, Kadowaki et al. disclose the display panel, wherein the display device layer comprises a liquid crystal layer and a color film substrate [0041], [0107], and the liquid crystal layer is disposed between the color film substrate and the flexible substrate.

Regard to claims 6 and 15, Kadowaki et al. disclose the display panel, wherein 
the flexible substrate comprises a first bending region, a second bending region, and a third bending region, the first bending region, the second bending region, and the third bending region are disposed at a first edge of the display region, the first bending region and the third bending region are respectively disposed at two sides of the second bending region, the first bending region and the second bending region form an acute included angle, and the third bending region and the second bending region form an acute included angle.  

Regard to claims 7 and 16, Kadowaki et al. disclose the display panel, wherein the first bending region and the third bending region are symmetrically disposed with respect to the second bending region which acts as an axis of symmetry.  

Regard to claims 8 and 17, Kadowaki et al. disclose the flexible substrate, wherein the first edge of the display region has two symmetrical corner regions and an intermediate region is disposed between the two corner regions, the first bending region and the third bending region are respectively disposed at the corner regions, and the second bending region is disposed in the intermediate region.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Jin et al. (US 20200029437) disclose a display device includes a display panel including a first side extending in a first direction, a plurality of printed circuit boards each facing the first side, and a plurality of flexible circuit films connected to the first side and the printed circuit boards.  First sides of at least one of the plurality of flexible circuit films connected to a printed circuit board of the plurality of printed circuit boards has a predetermined angle with respect to the first direction so as to have an inclined surface.
Yamada (US 20080232047) disclose a mounting structure includes a substrate, a first terminal, a first flexible circuit board, and a second terminal.  The first terminal is arranged in a first region of a first face of the substrate.  The first flexible circuit board is connected to the first terminal through an anisotropic conductive film.  The second flexible circuit board 3B includes a resin substrate 40, such as polyimide, for corrosion prevention, the first heater wiring 41 and a second heater wiring 42, which are used for supplying electric power to the transparent conductive film 30, and fourth marks 47.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HOAN C NGUYEN/Primary Examiner, Art Unit 2871